                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STEPHANIE FAVORITE, individually and
 as Personal Representative of the
 Estate of Guy Favorite, IV,                         No. 19 C 1597

              Plaintiff,                             Judge Thomas M. Durkin

       v.

 ALEKSANDAR SAKOVSKI, deceased, BB
 WOLF, INC., and COMPASS TRUCK
 RENTAL AND LEASING, LLC

              Defendants.


                           MEMORANDUM OPINION AND ORDER

      Plaintiff Stephanie Favorite brings this action against Aleksandar Sakovski,

BB Wolf, Inc., and Compass Truck Rental and Leasing following her husband’s death

in a tractor-trailer collision on Interstate 39 in McLean County, Illinois. Compass

moved to dismiss the claim against it for negligent entrustment. For the following

reasons, Compass’s motion is denied.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-


                                            1
harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      In 2018, Guy Favorite IV and Aleksandar Sakovski were driving tractor

trailers in opposite directions on Interstate 39 in McClean County, Illinois when

Sakovski crossed the median and crashed into Favorite. R. 1 ¶¶ 14-16. Both Favorite

and Sakovski died from injuries they sustained in the crash. Id. ¶ 16.

      At the time of the accident, Sakovski was transporting a load of auto parts on

behalf of his employer, BB Wolf. Id. ¶¶ 13, 16. The truck Sakovski was driving, a 2016

Freightliner Cascadia, had been leased to BB Wolf by Compass Truck Rental. Id. ¶

11.




                                           2
         Stephanie Favorite brings this action against Sakovski, BB Wolf, and Compass

for her husband’s death.1 Count VIII of the complaint is against Compass for

negligent entrustment. Favorite alleges that Compass knew or should have known

that leasing the truck to BB Wolf presented an unreasonable risk of harm to Favorite

and others because BB Wolf had a poor safety record and employed unqualified and

inadequately trained commercial truck drivers, including Sakovski. Id. ¶ 40.

Compass moved to dismiss Favorite’s negligent entrustment claim.

                                       Analysis

    I.   Compass’s Late Filing

         Favorite argues that the Court should deny the motion to dismiss because

Compass missed the filing deadline. A district court “has the discretion to permit the

defendants to file their answer late ‘when the failure to act was the result of excusable

neglect.’” Lewis v. School Dist. #70, 523 F.3d 730, 740 (7th Cir. 2008) (quoting Fed.

R. Civ. P. 6(b)). The determination of excusable neglect is “at bottom an equitable one,

taking account of all relevant circumstances surrounding the party’s omission.” Id.

(quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395 (1993)).

The factors to consider include “the danger of prejudice, the length of the delay and

its potential impact on judicial proceedings, the reason for the delay, and whether the

movant had acted in good faith.” Id.




1Favorite also named Syfan Logisitics, Inc as a defendant. Favorite later filed an
amended complaint dismissing Syfan without prejudice. R. 33.
                                           3
      Compass filed its motion to dismiss 12 days after the deadline. At the May

status hearing, Compass provided no reasons for its tardiness other than that it was

one of the first parties served in the lawsuit. That is not a good reason for delay and

weighs against considering its motion. Nevertheless, the delay resulted in minimal

impact on the judicial proceedings, and there is no reason to believe that Favorite has

been prejudiced or that Compass acted in bad faith. As such, the Court will consider

Compass’s motion on the merits. See Peoria Tazewell Pathology Grp., S.C. v.

Messmore, 2011 WL 4498937, at *2 (N.D. Ill. Sept. 23, 2011) (“[T]o disregard

Defendants’ Motion to Dismiss in its entirety as a penalty for not filing it before the

date the answer was due (six days earlier) would not serve the interests of justice.”).

II.   Merits

   a) Graves Amendment

      Compass first argues that the Graves Amendment bars Favorite’s claim to the

extent she alleges Compass is vicariously liable for the collision. The Graves

Amendment provides that:

      An owner of a motor vehicle that rents or leases the vehicle to a person
      (or an affiliate of the owner) shall not be liable under the law of any
      State or political subdivision thereof, by reason of being the owner of the
      vehicle (or an affiliate of the owner), for harm to persons or property that
      results or arises out of the use, operation, or possession of the vehicle
      during the period of the rental or lease, if—

             (1) the owner (or an affiliate of the owner) is engaged in the trade
             or business of renting or leasing motor vehicles; and

             (2) there is no negligence or criminal wrongdoing on the part of
             the owner (or an affiliate of the owner).




                                           4
49 U.S.C. § 30106(a). The parties agree that Compass is in the business of leasing

motor vehicles. But by its plain terms, the Graves Amendment only applies if “there

is no negligence . . . on the part of the owner.” The Graves Amendment does not bar

Favorite’s claim because she alleges that Compass was negligent for leasing the truck

to BB Wolf. See Johnke v. Espinal-Quiroz, 2016 WL 454333, at *5 (N.D. Ill. Feb. 5,

2016) (dismissing vicarious liability claims but not direct negligence claims under the

Graves Amendment).

    b) Failure to State a Claim

       Compass next contends that Favorite failed to state a claim for negligent

entrustment. To state a negligent entrustment claim, a plaintiff must allege that the

defendant “gave another express or implied permission to use or possess a dangerous

article or instrumentality which [defendant] knew, or should have known, would

likely be used in a manner involving an unreasonable risk of harm to others.” Evans

v. Shannon, 776 N.E.2d 1184, 1190 (Ill. 2002). The two primary considerations in

negligent entrustment cases involving automobiles are: “(1) whether the owner of the

vehicle entrusted the car to an incompetent or unfit driver, and (2) whether the

incompetency was a proximate cause of a plaintiff’s injury.” Id.

       While the motion to dismiss is not entirely clear, Compass first appears to

argue that it did not entrust the truck to Sakovski because the lease does not include

his name.2 But this ignores that entrustment may be given by either express or



2Compass attached the lease agreement for the truck to its motion to dismiss. A
court may consider “documents attached to a motion to dismiss . . . if they are
referred to in the plaintiff’s complaint and are central to his claim.” Brownmark
                                          5
implied permission. Implied permission “can be inferred from a course of conduct of

the parties, their relationship, or from the behavior of the parties in specific

circumstances.” Bishop v. Morich, 621 N.E.2d 43, 46 (Ill. App. Ct. 1993). This includes

“a mutual acquiescence or lack of objection under circumstances signifying

permission.” Watson v. Enter. Leasing Co., 757 N.E.2d 604, 610 (Ill. App. Ct. 2001)

(quoting Rainey By and Through Rainey v. Pitera By and Through Pitera, 651 N.E.2d

747, 749 (Ill. App. Ct. 1995)). While the lease does not name Sakovski individually, it

specifically permits BB Wolf’s drivers to drive the truck. And even if it did not, it

would be nonsensical to conclude that Compass leased the truck to BB Wolf without

giving its drivers implied permission to use it in the scope of their employment.

Compass’s argument thus fails.

      Compass next contends that Favorite did not allege Compass knew, or should

have known, that Sakovski was an incompetent driver. In so arguing, Compass again

points to the lease, which provides that the truck “will not be operated by any person

other than Lessee or Lessee’s agents or employees, each of whom Lessee warrants to

be a careful, dependable operator having a currently valid license.” R. 10 at 2. But

Favorite alleges that Compass knew, or should have known, that BB Wolf had a “poor

safety record” and “employed unqualified and poorly trained commercial truck

drivers, including defendant Sakovski.” R. 1 ¶ 40. And it is plausible that Compass

leased the truck to BB Wolf despite the red-flags surrounding Sakovski and the other



Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012) (alteration in
original). The complaint references the lease and Favorite does not object to its
consideration as central to her claim. The Court thus will consider the lease here.
                                          6
drivers. See Evans, 776 N.E.2d at 1190 (holding evidence was insufficient to support

finding of negligent entrustment but analyzing whether defendant knew, or had

reason to know, that any of the company’s drivers were unlicensed, incompetent, or

reckless). At this stage, Favorite gets the benefit of the doubt. She has alleged enough

facts to support a claim that Compass was, or should have been, aware of Sakovski’s

incompetence.

      Compass next focuses on the second prong of the negligent entrustment claim,

arguing that Favorite did not plausibly allege that Sakovski’s incompetence

proximately caused the accident. Proximate cause “consists of two distinct elements:

cause in fact and legal cause.” Id. (citing First Springfield Bank & Trust v. Galman,

720 N.E.2d 1068, 1072 (Ill. 1999)). Legal cause “is essentially a question of

foreseeability.” First Springfield Bank, 720 N.E.2d at 1072. The relevant inquiry is

“whether the injury is of a type that a reasonable person would see as a likely result

of his or her conduct.” Id. In negligent entrustment actions, “the alleged incompetence

of the driver must be a proximate cause of the negligent act that caused the injury,

and the entrustor is liable, but only if his conduct is the legal cause of the complained

of bodily harm.” Watson, 757 N.E.2d at 610 (citations omitted).

      Compass argues that the complaint contains no facts to establish Sakovski’s

negligence caused the collision. But this ignores the allegations that Sakovski was

driving too fast, lost control of the truck, and crossed over the median before crashing

into Favorite. That is enough to allege negligence. Moreover, it is reasonable to infer

that Sakovski’s actions were due to his inexperience or recklessness. And if Compass



                                           7
leased the truck to BB Wolf knowing its drivers – including Sakovski – were poorly

trained and unqualified, an accident in which Sakovski lost control of the vehicle was

foreseeable. Compass counters that BB Wolf’s poor safety record may relate to

parking violations and have nothing to do with highway driving, and thus the

accident was not foreseeable. That may be so. And if it is, discovery will bear it out.

But proximate cause is generally a question for the trier of fact. First Springfield

Bank, 720 N.E.2d at 1071. And this is not a case in which the alleged facts clearly

establish there was no legal causation. See Watson, 757 N.E.2d at 612-13 (granting

summary judgment for rental car company because it was not foreseeable that

someone would take the rental vehicle from the renter, and then a third person would

take it from the second person and get into an accident). At this stage, Favorite need

only plead enough facts “to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. She has done so here.

                                     Conclusion

      For the reasons stated above, the Court denies Compass’s motion to dismiss

Count VIII [9].

                                        ENTERED:




                                              Honorable Thomas M. Durkin
                                              United States District Judge

Dated: August 16, 2019


                                          8
